Exhibit 59


January 10, 2012


Donald B. Berryman
635 Falls Lake Drive
Alpharetta, GA 30022


Re: Amended and Restated Executive Agreement
Dear Don,
This letter (this “Agreement”) sets forth the terms and conditions upon which
Sitel Operating Corporation (the “Company”) offers to employ you in the position
as set out in the attached Schedule A, and shall be effective as of January 1,
2012 when you sign and return it.
1.Duties, Responsibilities, Term and Compensation
Your job title, compensation, other current benefits, the Term (defined in
Schedule A) and additional details are more fully set forth in Schedule A.
Additionally, you should receive an annual performance review, which will
include a discussion of your present compensation package.
2.    Termination
You agree that this Agreement and your employment by the Company shall
immediately terminate upon your death, and may otherwise be terminated by:
(a)
the Company, at any time Without Cause (as defined below);

(b)
the Company, at any time for Cause (as defined below);

(c)
the Company, at the time of the determination of your Disability (as defined
below);

(d)
you for Good Reason (as defined below); or

(e)
you for any other reason.

Other than with respect to the Severance Payment provided in Section 4 or
otherwise as limited by applicable law, you agree that you (and your estate, if
applicable) shall have no claim whatsoever against the Company or any other
person for damages, remuneration or otherwise arising out of or relating to any
termination of your employment by the Company.


--------------------------------------------------------------------------------


You specifically agree to execute and deliver appropriate resignations from all
offices and positions with the Company and any other subsidiary of the Company,
if any, when requested by the Company following any termination of your
employment by the Company.
3.    Definitions
For the purposes of this Agreement, the following terms have the meaning set out
below; provided, that terms defined on Schedule A have the meaning set forth
therein.
“Cause” means your: (a) material breach of this Agreement or any other written
agreement between you and the Company that is not otherwise cured within thirty
(30) days after the Company delivers written notice of such breach to you; (b)
commission of any dishonest act, fraud, embezzlement, bribery, material false or
misleading statement, extortion or theft involving the business of the Company;
(c) conviction, whether following trial or by plea of guilty or no contest, to
any felony or any other crime involving moral turpitude, dishonesty, fraud,
embezzling, bribery, material false or misleading statements, extortion or
theft; (d) your material breach of any prohibition or restriction in applicable
securities laws regarding “insider trading” or similar matters; (e) engaging in
any act or making any statement, which materially impairs, impugns, denigrates,
disparages or negatively reflects upon the name, reputation or business
interests of the Company; or (f) commission or omission of an act that is
designated as grounds for termination in the Associate Handbook (as described
below).
“Competitive Business” means Convergys Corporation, Teleperformance SA, TeleTech
Holdings, Inc., Sykes Enterprises, Inc., Stream Global Services, Alorica, NCO
Group, Inc., Affiliated Computer Services, Inc. (ACS), a Xerox company, West
Corporation, and Arise and their direct and indirect subsidiaries and
affiliates.
“Date of Termination" means the date you and the Company reasonably anticipate
that (i) you will not perform any further services for the Company or any other
entity considered a single employer with the Company under Section 414(b) or (c)
of the Internal Revenue Code (the "Employer Group"), or (ii) the level of bona
fide services you will perform for the Employer Group after that date will
permanently decrease to less than 50% of the average level of bona fide services
performed over the previous 36 months (or if shorter over the duration of
service). For this purpose, service performed as an employee or as an
independent contractor is counted, except that service as a member of the board
of directors of an Employer Group entity is not counted unless termination
benefits under this Agreement are aggregated with benefits under any other
Employer Group plan or agreement in which you also participate as a director.
You will not be treated as having a termination of your employment while you are
on military leave, sick leave or other bona fide leave of absence if the leave
does not exceed six months or, if longer, the period during which you have has a
reemployment right under statute or contract. If a bona fide leave of absence
extends beyond six months, your employment will be considered to terminate on
the first day after the end of such six month period, or on the day after your
statutory or contractual reemployment right lapses, if later. The Company will
determine when your Date of Termination occurs based on all relevant facts and
circumstances, in accordance with Treasury Regulation Section 1.409A-1(h),
including 1.409A-1(h)(4) regarding whether an asset sale results in termination
of your employment hereunder.


"Good Reason" means (a) the Company's material breach of this Agreement; or (b)
the Company's failure to pay you on a timely basis any compensation or benefits
due and payable hereunder. In each case, you must give the Company written
notice of the breach within ninety (90) days of the initial existence of the
condition, and the Company must have failed to remedy the condition within 30
days of receipt of the notice before you may


--------------------------------------------------------------------------------


terminate and have such termination be for Good Reason.


“Outstanding Amounts” means the aggregate of: (a) any accrued but unpaid portion
of your Base Salary (i.e., the amount due for employment through the Date of
Termination, but in no event to be construed as including any period beyond the
Date of Termination), including accrued vacation pay; (b) any declared (and
supported by written documentation in accordance with Company policy) but unpaid
portion of your bonus; and (c) any reimbursement of expenses properly incurred
in the course of your employment by the Company.


“Severance Payment” means: (a) an aggregate of 12 months of your Base Salary to
be paid as liquidated damages regardless of the time remaining before the
expiration of the Term and (b) an amount equal to the premium for health
insurance (e.g., medical, dental, etc.) to continue coverage under the Company’s
group health insurance plans as provided by COBRA for up to a full year
following the Date of Termination, provided, however, such amount shall not
exceed $500.00 per month and you remain eligible for continuation coverage as
provided by COBRA.


“Without Cause” means termination by the Company for any reason not included as
"Cause" above, other than termination due to your Disability or death.
4.    Termination Entitlements
If your employment is terminated under Section 2 of this Agreement, you shall be
entitled to the Outstanding Amounts. If your employment is terminated pursuant
to Subsection 2(a) or 2(d), the Company shall also pay you the Severance
Payment. The Severance Payment, if any, will be paid out to you pro rata on the
Company's regular paydays over the course of the twelve (12) month period
beginning on the Date of Termination and in such amounts as you would have
otherwise received if you were still employed by the Company and receiving your
Base Salary. For the sake of clarity, your COBRA rights, if any, will commence
effective as of the Date of Termination, and not at the conclusion of the
payment of the Severance Payment. If your employment hereunder terminates or is
terminated by you for any reason other than Good Reason, or by the Company for
any reason other than Without Cause (including by reason of your death or
Disability), you shall not be entitled to the Severance Payment, any payment in
lieu of notice of termination or any similar payment in respect of such
termination other than Outstanding Amounts payable to you up to the Date of
Termination. Following your termination, in no event shall you receive any
amount from the Company in excess of the aggregate of the Outstanding Amounts
and the Severance Payment.
Notwithstanding anything herein to the contrary, if you are a "specified
employee" within the meaning of Treasury Regulation Section 1.409A-1(i) (or any
successor thereto) on your Date of Termination, any Severance Payment that is in
excess of the amount that qualifies as separation pay under Treasury Regulation
Section 1.409A-1(b)(9) shall not begin to be paid


--------------------------------------------------------------------------------


until six months after your Date of Termination, and at that time, you will
receive in one lump sum payment all of the Severance Payment that would have
been paid to you during the first six months following your Date of Termination.
The Company shall determine, consistent with any guidance issued under Code
Section 409A, the portion of Severance Payments that are required to be delayed,
if any.
Except as otherwise explicitly stated in this Agreement, any benefits to which
you or your beneficiaries may be entitled under any benefit plans in which you
participate by reason of your employment with the Company shall be determined as
of the Date of Termination in accordance with the terms of such plans, and you
and your beneficiaries shall cease to accrue any benefits under such benefit
plans from and after the Date of Termination.
To the fullest extent not otherwise limited by statute, you agree that the
amounts payable pursuant to this Section 4, upon termination of this Agreement
and your employment hereunder shall: (a) be reduced by the amount of any
payments that the Company is obligated to make to you by reason of such
termination pursuant to applicable employment standards legislation; and (b) be
conditioned on your executing a general mutual release (the “Release”), in form
and substance acceptable to the Company, of all liability against the Company,
and your compliance with Section 5. The Release shall be delivered to the
Company on the date set by the Company, which shall be no later than 45 days
following your Date of Termination, and the Release will be delivered by the
Company to you at least 21 days before the deadline set for its return. If you
do not return the signed Release by the date set by the Company, you will
forfeit the Severance Payment. Any severance pay that is delayed due to the
release requirement shall be paid immediately following receipt of the Release
and no later than 60 days after termination, provided that if such 60 day period
spans two calendar years, the payment will be made in the second calendar year.
Installment payments of severance pay shall be treated as a series of separate
payments.
5.    Confidentiality, Non-Competition and Non-Solicitation
The Company agrees to provide you with confidential, proprietary, and trade
secret information belonging to the Company.
(a)
Acknowledgement. You acknowledge and agree that:

(i)
in the course of performing your duties and responsibilities during your
employment with the Company, the Company shall give you access to and you will
be entrusted with detailed confidential or proprietary information and trade
secrets concerning the Company and its current or future subsidiaries,
affiliates or associates (the “Confidential Information”) the disclosure of any
of which to competitors of the Company or to the general public, or the use of
the same by you outside your employment with the Company, would be highly
detrimental to the interests of the Company and may result in irreparable injury
to the


--------------------------------------------------------------------------------


Company, which could not be adequately compensated by monetary damages;
(ii)
in the course of performing your duties and responsibilities hereunder, you will
be a representative of the Company and its subsidiaries to third parties, and,
as such, you will have significant responsibility for maintaining and enhancing
the goodwill of the Company and such subsidiaries with such parties;

(iii)
as a representative of the Company, you owe fiduciary duties to the Company,
including to act in the best interests of the Company; and

(iv)
the right to maintain the confidentiality of the Confidential Information, the
right to preserve the goodwill and business advantage of the Company and the
right to the benefit of any relationships with third parties that have developed
by virtue of your employment hereunder constitute proprietary rights of the
Company, which it is entitled to protect.

In acknowledgement of the matters described above and in consideration of the
Company providing you with access to the Confidential Information, the Company’s
obligation to make the Severance Payment if you are terminated Without Cause or
with Good Reason and provide other benefits to be received by you pursuant to
this Agreement, you agree to comply with the covenants and restrictions set out
in this Section 5.
(b)
Confidential Information. You agree that during the Term and at all times after
the Date of Termination you shall maintain the confidentiality of the
Confidential Information and will not use any of the Confidential Information
for your own purposes, or for any purpose other than those of the Company until
the date, if any, on which: (i) the relevant information becomes available to
the public or is made available to you from a source that is not bound by an
obligation of confidentiality to the Company, its subsidiaries, affiliates or
associates; or (ii) you are required to disclose such information by any court
or governmental or regulatory authority of competent jurisdiction (in which case
you shall be entitled to disclose or make use of such information only to the
extent you are so required).

(c)
Non-Solicitation. You shall not, without the specific prior written consent of
the Company, during the Term and for a period of two (2) years after the Date of
Termination, either directly or indirectly, on your own behalf or on behalf of,
or in partnership, jointly or in conjunction with, any other person, (i) solicit
for employment, employ the services of or take any action to entice away or
cause the termination of employment of, any person employed by or otherwise


--------------------------------------------------------------------------------


providing services to the Company or its direct or indirect subsidiaries or
affiliates on a full-time or part-time basis, or (ii) approach, solicit or
accept business from any customer of the Company in direct or indirect
competition with the Company or any of its direct or indirect subsidiaries or
affiliates.
(d)
Non-Competition. The purpose of this Subsection 5(d) is to protect the
Confidential Information and to protect the Company from loss of goodwill and
business advantage. For so long as you remain employed hereunder and for a
period of one (1) year following the Date of Termination, you shall not, either
individually or in partnership or jointly or in conjunction with any other
person, as principal, agent, shareholder or in any other capacity whatsoever,
directly or indirectly carry on or be engaged in or concerned with or have any
ownership or other interest in, or advise, lend money to, guarantee the debts or
obligations of, or permit your name or any part thereof to be used or employed
by or associated with, any Competitive Business; provided that nothing contained
herein shall prevent you from owning not more than 1% of any publicly traded
class of shares of any company or from acting in any capacity on behalf of the
Company or any of its subsidiaries. Notwithstanding the foregoing, if your
employment is terminated by the Company without Cause or you terminate for Good
Reason (i) the term Competitive Business as used in the immediately foregoing
sentence shall mean only Convergys Corporation, Teleperformance SA, TeleTech
Holdings, Inc., Sykes Enterprises, Inc. and NCO Group, Inc. and their direct and
indirect subsidiaries and affiliates, and (ii) you may opt not to receive any
portion of the Severance Payment and void the prospective application of this
Subsection 5(d),

(e)
Return of Materials. All files, forms, brochures, books, materials, written
correspondence, memoranda, documents, manuals, computer disks, software products
and other data (including financial and other information) pertaining to the
Company or its subsidiaries, affiliates or associates that may come into your
possession or control shall at all times remain the property of the Company.
Upon termination of your employment hereunder for any reason, you agree to
immediately deliver to the Company all such property in your possession or
directly or indirectly under your control. You agree not to make, for your
personal or business use or that of any other party, reproductions or copies of
any such property or other property of the Company or its subsidiaries,
affiliates or associates.

(f)
Advice to Future Employers. For a period of two (2) years after the Date of
Termination, if you, in the future, seek or are offered employment by another
company, firm or person, you shall provide a copy of this Section 5 to the
prospective employer prior to accepting employment with that prospective
employer, but only if the prospective employer is in a Competitive Business.


--------------------------------------------------------------------------------


(g)
Cooperation.    You agree to cooperate fully with the Company, its attorneys and
representatives, in any litigation or administrative proceeding which the
Company prosecutes or must defend in the future. You agree that you will not
voluntarily cooperate with any person or entity pursuing any legal claim against
the Company and you will not voluntarily provide information to any person or
entity pursuing or investigating any legal claim against the Company unless
subpoenaed or otherwise required by law to do so. You agree to provide the
Company timely notice of any such subpoena or requirement. Nothing in this
paragraph or this Agreement will alter in any way your duty to provide truthful
testimony when subpoenaed or when otherwise required by law or when interviewed
by regulatory agencies. Under this Agreement you have an affirmative duty to
cooperate with regulatory agencies when legally required to do so, and nothing
in this Agreement restricts your right to have private counsel. You agree that
you will voluntarily cooperate with the Company's defense of any claim brought
against the Company and about which you have knowledge as a result of your
employment or performance of job duties while employed with the Company,
including but not limited to meeting with counsel representing the Company in
such defense and providing relevant and truthful information to such counsel
without additional remuneration. You further agree to be reasonably available to
respond to any questions relating to Company activities, transactions or
compliance matters occurring during your employment. Such cooperation shall
include, but not necessarily be limited to, making yourself available at
reasonable times and locations to be interviewed by representatives of the
Company and to be a witness, either by deposition or at trial, in any such
litigation.

(h)
Reasonable and Necessary Restrictions. You acknowledge that the restrictions
contained in this Section 5, in view of the nature of the business in which the
Company is engaged, are reasonable and necessary in order to protect: (i) the
Confidential Information; (ii) the Company from loss of goodwill and business
advantage; and (iii) other legitimate business interests of the Company. You
further acknowledge that any violation of this Section 5 will result in
irreparable injury to the Company. In the event of a breach or a threatened
breach by you of this Section 5, the Company is entitled to an injunction
restraining you from the commission of the breach and to recover its attorneys’
fees, costs and expenses related to the breach or threatened breach. Nothing in
this Section 5 may be construed as prohibiting the Company from pursuing any
other remedies available to it for such breach or threatened breach, including
recovery of money damages.

(i)
Construction. If any provision of this Agreement, including any provision of
this Section 5, is invalid in part or in whole it will be deemed to have been
amended, whether as to time, area covered or otherwise, as and to the extent
required for its validity under applicable law and, as so amended, will be
enforceable. The parties will execute all documents necessary to evidence


--------------------------------------------------------------------------------


such amendment.
(j)
Consideration. The specific consideration for the covenants and agreements
contained in the provisions of this Section 5 are: (i) your employment with the
Company; (ii) the Company’s grant of access to the Confidential Information; and
(iii) the Company’s obligation to make the Severance Payment if you are
terminated Without Cause or for Good Reason; any one of which in and of
themselves is specifically recognized and agreed to by you to be adequate and
sufficient consideration for the enforcement and validity of the provisions of
this Section 5, including, without limitation, the survival of said provisions
pursuant to Section 13(f). You agree that if you are used, employed by or
associated with any Competitive Business within 12 months following your Date of
Termination, that you will not be entitled to receive the Severance Payment and
will be required to repay a proportional amount of the Severance Payment for any
period in which you were used, employed by or associated with any Competitive
Business.

6.    Developments/Improvements
All ideas, inventions, trademarks, works of authorship and other developments or
improvements thereto, conceived by you, alone or with others, during the Term,
whether or not during working hours, that are within the scope of the Company’s
business operations or that relate to any Company work or projects, are the
exclusive property of the Company. You agree to assist the Company, at its
expense, to obtain patents or copyrights on any such patentable or copyrightable
ideas, inventions, works of authorship and other developments, and agree to
execute all documents necessary to obtain such patents or copyrights in the name
of the Company.
7.    Pre-existing Intellectual Property
Any intellectual property developed or created by you prior to the commencement
of employment with the Company that is necessary for the performance of your
responsibilities is set forth on Schedule B (“Pre-existing Works”). You hereby
grant the Company a non-exclusive, worldwide, royalty-free, perpetual,
sub-licensable and transferable right and license to exploit, exercise, use,
reproduce, copy, modify and enhance such Pre-existing Works (the “Pre-existing
Works License”). You further agree that following the Company’s request, given
at any time and from time to time, you shall execute all documents necessary to
evidence the existence of such Pre-existing Works License. To preclude any
possible uncertainty, you have set forth on Schedule C attached hereto a
complete list of all other intellectual property, if any, that you have, alone
or jointly with others, conceived, developed or reproduced to practice or caused
to be conceived, developed or reduced to practice, prior to the commencement of
employment with the Company that you consider to be excluded from the definition
of Pre-existing Works and that you wish to have excluded from the scope of the
Pre-existing Works License granted herein.


--------------------------------------------------------------------------------


8.    Repayment of Advances/Overpayment of Benefits
You agree in the event you owe the Company any sum of money at the time you
cease to be actively employed by the Company, the Company may deduct the sum
owed by you from any compensation due to you In addition, to the extent
permitted by law, you agree to allow the Company to deduct from your wages or
other amounts due to you, any overpayments or unearned benefits, including, but
not limited to, a deduction for paid time off, or tuition reimbursement made to
or advanced to you by the Company. In each case, the deduction shall be made at
the time the compensation due you is scheduled to be paid, but no deduction
shall be made from payments considered deferred compensation under Code Section
409A if such deduction would violate Code Section 409A. Notwithstanding the
foregoing, and for greater clarity as expressed elsewhere in this Agreement, the
Company shall not be entitled to deduct from your wages or other amounts due to
you for any amounts otherwise owed by you as a result of the Stock Loan.
9.    Prior Employment
You acknowledge that you will comply with any enforceable agreement or
obligations that you may have to any third party, and that you are not limited
in your ability to perform the essential functions of your job by disability,
order, judgment, or decree of any court or governmental agency. In performing
services for the Company, you agree not to disclose or use any trade secret,
confidential, or proprietary information belonging to any third party including
but not limited to previous employers, and you hereby agree to indemnify and
hold the Company harmless from any and all expenses, losses or damages it may
incur, including, but not limited to, all expenses of defense and attorneys’
fees, caused by reason of your failure to comply with this obligation.
10.    Condition of Employment
You understand that this Agreement is being entered into as consideration of
your employment with the Company. You have discussed this Agreement with your
legal advisor and understand that it places certain restrictions on your future
employment and business activities outside the Company.
11.    Arbitration
The parties specifically agree that any controversy, claim, or dispute arising
out of this Agreement or any alleged breach hereof shall be resolved exclusively
by arbitration. Any such arbitration shall take place in Nashville, Tennessee
and be administered by American Arbitration Association (“AAA”) in accordance
with the provisions of the Federal Arbitration Act and the Commercial Rules of
AAA, except that the parties shall be entitled to make an oral presentation at a
final hearing and each party shall have the right to conduct limited discovery
(collectively, the “Rules”). Such discovery shall entitle each party to: (i) the
production of and reasonable access to relevant documents and other information;
and (ii)


--------------------------------------------------------------------------------


depose up to three witnesses. The Parties may modify the Rules by any other
instructions that they agree upon at any time prior to the resolution of the
dispute subject to the arbitration.
As soon as a demand for arbitration is made by either party, AAA shall proceed
to provide a list of arbitrators from which the parties shall select a panel of
three (3) neutral arbitrators in accordance with the Rules. If the parties are
unable to select any of the arbitrators necessary, the AAA shall select some or
all of the arbitrators pursuant to the Rules.
The arbitration panel shall render a full, complete, conclusive, and binding
resolution of the dispute. The arbitration award shall assess all reasonable
attorneys’ fees and costs, including the cost of the arbitration and the
arbitrators’ compensation against the losing party. The arbitration panel will
have no authority to award punitive or exemplary damages. Judgment on the award
may be entered in any court having jurisdiction thereof.
12.    Handbook Acknowledgement
You understand that the Company’s Associate Handbook, as it may be amended, is
available on the Company intranet and it is your responsibility to familiarize
yourself with the handbook and observe the procedures in it because it contains
additional conditions applicable to your continued employment by the Company.
13.    General
(a)
Notice. Any notice or other communication to be given in connection with this
Agreement shall be in writing and may be given by personal delivery or facsimile
transmission addressed to the recipient as follows:

(i)
if to you:

Donald B. Berryman
635 Falls Lake Drive
Alpharetta, GA 30022
(ii)
if to the Company:

Sitel Operating Corporation
3102 West End Avenue, Suite 1000
Nashville, Tennessee 37203
Attn: President & Chief Executive Officer
Fax: (615) 301-7183


or such other address or fax number as may be designated by notice by either
party to the other. Any notice or other communication given by personal


--------------------------------------------------------------------------------


delivery or facsimile shall be conclusively deemed to have been given on the day
of actual delivery or transmission thereof.
(b)
Modification, Amendment and Waiver. No modification, amendment or waiver of any
of the provisions of this Agreement shall be effective unless in writing and
signed by the party to be bound thereby. A waiver of any provision of this
Agreement by either party shall not be construed as a waiver of a subsequent
breach or failure of the same provision, or a waiver of any other provision.

(c)
Entire Agreement. This Agreement constitutes the entire Agreement between the
parties and supersedes all prior discussions, understandings and arrangements
between the parties in respect thereof. For purposes of clarity, this Agreement
replaces and supersedes, in its entirety, any prior employment agreement between
you and the Company.

(d)
No Assignment. This Agreement shall inure to the benefit of and be binding upon
your heirs, executors, administrators and legal personal representatives and the
successors and assigns of the Company. This Agreement is personal to you and may
not be assigned by you.

(e)
Severability. The invalidity or unenforceability of any provision or part of any
provision of this Agreement shall not affect the validity or enforceability of
any other provision or part thereof and any such invalid or unenforceable
provision or part thereof shall be deemed to be severable, and no provision or
part thereof shall be deemed dependent upon any other provision or part thereof
unless expressly provided for herein.

(f)
Survival. The provisions of Sections 3, 4, 5, 6, 7, 8, 11, 12, and 13 shall
survive any termination of this Agreement.

(g)
Acknowledgement of Understanding. You acknowledge that you: (i) have had
sufficient time to review and consider this Agreement thoroughly; (ii) have read
and understand the terms of this Agreement and your obligations hereunder; (iii)
have obtained independent legal advice concerning the interpretation and effect
of this Agreement; and (iv) you have entered into this Agreement voluntarily and
without any pressure.

(h)
Interpretation. In this Agreement, unless a clear contrary intention appears:
(a) the singular number includes the plural number and vice versa; (b) reference
to any agreement, document or instrument means such agreement, document or
instrument as amended or modified and in effect from time to time in accordance
with the terms thereof; (c) “hereunder,” “hereof,” and words of similar import
shall be deemed references to this Agreement as a whole and not any particular
Section or other provision hereof; (d) “including”


--------------------------------------------------------------------------------


means including without limiting the generality of the description preceding
such term; (e) “or” is used in the inclusive sense; and (g)  the headings of
Sections and Subsections in this Agreement are provided for convenience only and
will not affect its construction or interpretation. This Agreement was
negotiated by the parties with the benefit of legal representation, and any rule
of construction or interpretation otherwise requiring this Agreement be
construed or interpreted against any party shall not apply to any construction
or interpretation hereof. The Company and you agree and confirm that this
Agreement is intended by both parties to provide for compensation that is exempt
from Code Section 409A as separation pay (up to the Code Section 409A limit) or
as a short term deferral, and to be compliant with Code Section 409A with
respect to additional severance compensation and bonus compensation. This
Agreement shall be interpreted, construed, and administered in accordance with
this agreed intent, provided that the Company does not promise or warrant any
tax treatment of compensation hereunder. This Agreement shall not be amended or
terminated in a manner that would accelerate or delay payment of severance pay
or bonus pay except as permitted under Treasury Regulations under Code Section
409A.
(i)
Incorporation of Schedules. The schedules identified in this Agreement are
incorporated herein by reference and made a part hereof.

(a)
Choice of Law. This Agreement will be governed by and construed in accordance
with the laws of the State of Tennessee, without reference to the principles of
conflict of laws.

If the foregoing is in accordance with your understanding, kindly confirm your
acceptance and agreement by signing where indicated below and returning a signed
copy of this Agreement to the Company, which will thereupon constitute a binding
and enforceable agreement between you and the Company.
Sincerely,
Sitel Operating Corporation


/s/ Dagoberto Quintana
Dagoberto Quintana
President & Chief Executive Officer




--------------------------------------------------------------------------------


/s/ Donald B. Berryman                        1/10/2012


Donald B. Berryman                            Date






--------------------------------------------------------------------------------


Schedule A


Position:
President - Americas

Term:
Three (3) years from the date of execution of this Agreement. If either party
does not give written notice of an intent to terminate this Agreement at least
ninety (90) days before the expiration of the Term, this Agreement shall be
automatically renewed for successive one-year period(s) until such notice is
properly given.

Reports to:
President & Chief Executive Officer

Effective Date:
January 1, 2012

Status:
Exempt; Full-time

Performance:
You agree to perform the duties that are customary for the position and such
other duties that are designated periodically by the executive to whom you
report. You agree to devote your full professional time and effort to the
performance of such duties, and you agree that you will not, without the
Company's written consent, engage in any other business activities that require
your services.

Base Salary:
$450,000 per annum - (While the Company currently pays base salary on a
bi-weekly basis, the Company reserves the right to change the frequency with
which it pays all of its employees.)

Signing Bonus:
$550,000 (the “Signing Bonus”) payable $100,000 in the payroll disbursement paid
for the period ended January 7, 2012, $225,000 in the payroll disbursement paid
for the period ended March 3, 2012, and $225,000 in the payroll disbursement
paid for the period ended April 14, 2012. Employee agrees that if Employee
terminates his employment with the Company without Good Reason, or the Company
terminates Employee’s employment with Cause, in each case, on or prior to
December 31, 2012, then Employee shall only be entitled to receive and retain a
portion (the “Earned Signing Bonus”) of the Signing Bonus equal to the sum of
the product of $550,000 multiplied by a fraction, the numerator of which shall
be the number of days elapsing from and including January 1, 2012 through the
effective date of his termination, and the denominator of which shall be 365.
Employee agrees he shall forfeit any portion of the Signing Bonus remaining
unpaid as of the effective date of his termination and shall repay the Company
the difference (if positive) between the amount of Signing Bonus payments he has
actually received through the effective date of his termination and the amount
of the Earned Signing Bonus. Repayment shall be made promptly following
termination and in any event no later than 120 days after the effective date of
termination, and the Company may offset other compensation owed Employee under
paragraph 8 of this Agreement against the repayment obligation.

RSUs:
Upon approval by the Board of Directors of SITEL Worldwide Corporation of a new
long term incentive plan, Employee shall be eligible to participate in such


--------------------------------------------------------------------------------


plan on terms commensurate with his position and base salary and targeted MIP
compensation and otherwise on terms and conditions determined by the Board of
Directors of SITEL Worldwide Corporation or its Compensation Committee.
MIP:
Employee shall be eligible to participate in the Company’s annual global
management incentive plan or equivalent plan (the “MIP”) as in effect from time
to time, subject to the unqualified discretion of both the Chief Executive
Officer and the Board of Directors or Compensation Committee of the Company’s
indirect parent entity, SITEL Worldwide Corporation or its successor. Employee’s
targeted MIP payment shall be $600,000 per annum, and award shall be based on
achieving Company and individual goals, as established in writing and signed as
agreed to by the President and Chief Executive Officer.

Associate Benefits:
There are no changes to your current benefits eligibility. During the Term, you
will be eligible to participate in the Company’s comprehensive benefits package
pursuant to the Company’s then current policy that makes such plans available to
its associates on a cost-shared basis, and which plans are designed with the
intent to give you choices depending on your personal situation. Included in the
benefits package are items such as medical insurance, dental insurance,
associate life insurance/accidental death and dismemberment insurance, 401(k)
plan, short and long-term disability plans, flexible spending accounts and paid
holidays. You will be eligible to accrue up to twenty-four (24) paid vacation
days for each calendar year; vacation shall be provided in accordance with
Sitel’s general policies related to vacation.     

Expense
Reimbursement:
You will be expected to travel domestically and internationally as needed. The
expenses associated with any such travel shall be borne by the Company in
accordance with its then current policy.



Housing Allowance:
If required, the Company will also provide you a corporate housing allowance of
up to $3,000 per month.





